Louis H. Mayer v. Commissioner.Louis H. Mayer v. CommissionerDocket No. 26198.United States Tax Court1951 Tax Ct. Memo LEXIS 198; 10 T.C.M. (CCH) 559; T.C.M. (RIA) 51175; June 13, 1951*198  Amount of expenses incurred while traveling, determined.  E. A. Silbaugh, Esq., for the petitioner. Robert F. O'Malley, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined a deficiency of $71.13 in petitioner's income tax for 1946. The dispute is concerning deductions for business expenses incurred in traveling away from home. [The Facts]  Petitioner is a U.S. railway mail clerk, whose home is in Columbus, Ohio. His runs varied between Pittsburgh, Pennsylvania, and Cincinnati, Ohio. In the course of his necessary travel on the railroad and during layovers, petitioner incurred expenses for meals, lodging, car fare and porter service in the total of at least $511.90. Against this figure he was reimbursed by the United States in the amount of $319.92, leaving an amount after reimbursement of $191.98 out-of-pocket expense incurred in traveling in connection with his principal business. Petitioner claimed the last stated amount in his return. [Opinion]  The Court is satisfied that petitioner actually incurred the sum as claimed. If anything, he understated his out-of-pocket expense. We accordingly allow the*199  sum of $191.98 as necessary expenses in connection with his work as a railway mail clerk. Petitioner owned a property consisting of a 5-family apartment building located in Lancaster, Ohio, together with certain other business investments in that city. In connection with the management of this property in Lancaster, petitioner made at least 40 trips to Lancaster by personally owned automobile. His automobile cost $1,585 in 1940. Lancaster is located 30 miles from Columbus. On these trips petitioner looked after all maintenance, repairs, replacements and other expenses of ownership and management of the property. He personally made many of the repairs required.  In connection with these trips to conserve income-producing property, petitioner had expense of automobile travel and meals while away from home in an amount not less than $300 for the year. Petitioner thus had unreimbursed allowable expenses in the amounts of $191.98 and $300, or a total of $491.98, during the taxable year. The deficiency, if any exists, will be computed by allowing the above expenses. Decision will be entered under Rule 50.